HELD, that, by the statute law of this state, a will, devising real estate must be in writing, signed by the testator, and attested by two credible witnesses in presence'of the testator; and that it may, in the same manner, be revoked. Held, also, that a will in such a case, as well as a revocation, is valid without being'sealed (1).

 A re-hearing was grantedjn^this case j.buit the same judgment in it, as above, was afterwards rendered. The statute is now as follows:—“All devises and bequests of any lands or tenements, devisable by force of this act or any other law of this state, shall be in writing, and signed by the party so devising the same, or by some other person in his presence and by his express directions, and shall he attested and subscribed, in the presence of the said devisor, by two or more competent witnesses, or else they shall be utterly void and of no effect. ” R. C. 1831, p. 279. Such devises can only be revoked by the burning, cancelling, tearing, or obliterating of the same by the testator himself, or in his presence and by his direction and consent; or by some other will or codicil in writing, or other writing of the devisor,-.signed in the .presence of two or more competent witnesses declaring the same.—Xb. The subsequent birth of a child, if there be no provision in the will for such a contingency, operates as a revocation of the will.—Ib. p. 274.